    Case: 1:20-cv-06887 Document #: 31 Filed: 08/17/21 Page 1 of 2 PageID #:147




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


BAKERY AND CONFECTIONERY UNION            )
AND INDUSTRY INTERNATIONAL                )
PENSION FUND and TRUSTEES                 )
OF THE BAKERY AND CONFECTIONERY           )
UNION AND INDUSTRY INTERNATIONAL          )
PENSION FUND,                             )
                                          )
            Plaintiffs,                   )
                                          )
                    v.                    )                 Civil Action No. 20-cv-6887
                                          )
RONALD PAVELKA d/b/a BRIDGEPORT           )
BAKERY, BRIDGEPORT BAKERY 2.0 LLC,        )                 Judge Harry D. Leinenweber
and TRIPLE STAR USA, LLC,                 )
                                          )
            Defendants.                   )
__________________________________________)


          PLAINTIFFS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     AGAINST DEFENDANT RONALD PAVELKA d/b/a BRIDGEPORT BAKERY
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 54(b)


       Pursuant to Federal Rule of Civil Procedure 54(b), Plaintiffs Bakery and Confectionery

Union and Industry International Pension Fund and Trustees of the Bakery and Confectionery

Union and Industry International Pension Fund hereby move for entry of final judgment against

Defendant Ronald Pavelka d/b/a Bridgeport Bakery. Plaintiffs respectfully request that the Court

enter the proposed judgment order submitted to the Court’s chambers, for the reasons set forth in

the accompanying memorandum of law.
    Case: 1:20-cv-06887 Document #: 31 Filed: 08/17/21 Page 2 of 2 PageID #:148




Dated: August 17, 2021                Respectfully submitted,

                                      /s/ Caitlin D. Kekacs
                                      Caitlin D. Kekacs*
                                      Joshua B. Shiffrin (N.D. Ill. Bar #501008)
                                      BREDHOFF & KAISER, P.L.L.C.
                                      805 15th Street, NW, Suite 1000
                                      Washington, DC 20005
                                      Tel: (202) 842-2600
                                      Fax: (202) 842-1888
                                      jshiffrin@bredhoff.com
                                      ckekacs@bredhoff.com
                                      * Admitted pro hac vice

                                      /s/ Jeremy M. Barr
                                      Jeremy M. Barr (ARDC #6299047)
                                      DOWD, BLOCH, BENNETT, CERVONE,
                                      AUERBACH & YOKICH
                                      8 South Michigan Avenue, 19th Floor
                                      Chicago, IL 60603
                                      Tel: (312) 372-1361
                                      Fax: (312) 372-6599
                                      jbarr@laboradvocates.com

                                      Counsel for Plaintiffs




                                         2
